office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp btwarren presp-128871-05 uilc date june to stephen h kesselman area_counsel philadelphia small_business self-employed from curtis g wilson third party communication none date of communication not applicable assistant chief_counsel administrative provisions judicial practice procedure administration subject poa issue director authority in virginia this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend a ------------------------------------------------------------------- date ------------------ date --------------------- issue is the signature of a solitary out of many former director of a virginia nonstock corporation sufficient under sec_601_503 to constitute the signature of an officer of the corporation having authority to legally bind the corporation conclusion we recommend that your office advise the service to return the poa to the purported representative noting that it does not appear to satisfy the requirements of treas reg presp-128871-05 sec_601_503 the service should instruct the purported representative either have a poa signed by a former officer or provide the necessary information and an analysis of state law that supports the former director’s authority to bind a in this matter facts a dissolved on date almost ten years later a evidently wishes to now contest collection proceedings against it for unpaid employment_taxes the issuance of a notice_of_levy since rescinded prompted its interest in challenging the collection an attorney claiming to have a poa from a submitted a purported poa signed by a former director of a rather than by a former corporate officer the signature on the poa is dated date almost ten years after the dissolution of the corporation sec_601_503 requires that of an officer of the corporation having authority to bind the corporation sign a poa we have no information indicating that the former director who signed the poa served as a corporate officer when a dissolved or otherwise had or has authority to bind the corporation in winding up this employment_tax matter law and analysis while we need additional information to form a firm opinion the purported poa appears insufficient on its face because it was not signed by an officer of the former corporation although sec_601_503 allows the commissioner some flexibility to substitute other requirements at a minimum the poa should be signed by someone authorized to bind a under state law in addition sec_601_503 provides that dissolved corporations can act through a liquidating trustee or a majority stockholder on the date of dissolution with regard to a liquidating trustee as with respect to the authority of the former director we lack sufficient information to determine that the poa being offered is valid state law governs the authority of the agents of a corporation in the process of winding up its affairs 121_f2d_842 3d cir virginia law provides that a dissolved corporation continues in existence as necessary for the purpose of winding up its affairs va code authority to wind up corporate affairs generally includes resolving federal tax matters from tax periods preceding the dissolution see for example 531_f2d_342 6th cir corporate existence for winding up continues for as long as there was a possibility that the government could lawfully make an assessment of taxes due from the corporation for the applicable periods a board_of directors has authority to do all things proper to conduct the affairs of the corporation but this power is vested in the in the board as a whole individual directors lack authority to bind the corporation unless authorized to do so by the board collectively monacan hills inc v page va s e 2d the extent to which the director can bind the corporation depends on the authority conferred on him by the board as a whole presp-128871-05 given that we know little of the requisite underlying facts including the extent to which the board_of directors of this dissolved corporation authorized the former director to act the signature of the former director standing alone is insufficient under sec_601_503 the attorney claiming representative status may be able to provide information to overcome this defect but the burden is on the private attorney not the government to provide the necessary facts and analysis under virginia law to support the claim that the former director has the authority to bind the corporation given the limited factual development and absence of assurances from the claimed representative we cannot accept that the signature of a former director is sufficient to support the validity of the poa we understand that a had multiple officers and directors and as of last week the field suspected that the signing former director was the only director remaining in the united_states we understand that the service now has information indicating that another former director is also in the united_states we cannot assume that the any director acting alone was authorized to bind the corporation and it is not appropriate for the service to investigate the whereabouts of the individual directors in an attempt to prove the validity of the poa typically the person claiming representative status or the taxpayer must undertake the burden to provide appropriate assurances as to the validity of the poa given that the defect requiring assurances appears to be procedural in nature the service can return the defective poa to the person claiming representative status irm we recommend that your office advise the service to return the poa to the purported representative noting that it does not appear to satisfy the requirements of sec_601_503 the service should instruct the purported representative either have a poa signed by a former officer or provide the necessary information and an analysis of state law that supports the former director’s authority to bind a in this matter this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views if you have any questions concerning this advice please do not hesitate to call brinton warren of my office
